 LOCAL 810, STEEL, METALS, ALLOYS, ETC.59Local 810, Steel,Metals,Alloysand Hardware Fabricatorsand Warehousemen,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof AmericaandFeinCan Corporation.Cage No. 93-CC-5547. April 10, 1961DECISION AND ORDEROn October 4, 1960, Trial Examiner Arnold Ordman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and the General Counsel filedexceptions and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications noted below .2ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 810, Steel,Metals, Alloys and Hardware Fabricators and Warehousemen, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, representatives, successors,and assigns, shall :1.Cease and desist from :(a)Engaging in, or inducing or encouraging any individual em-ployed by Advance Trucking Corporation or by any other personIPursuantto the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this caseto a three-member panel[Members Rodgers, Leedom,and Fanning].2In adoptingthe TrialExaminer's unfair laborpracticefindings, we find it unnecessaryto consider the allegedviolation referred to in the IntermediateReportas "The March 8incident," as the incidentis cumulative and wouldnot affect the content or scope of theremedial order.we agree with the GeneralCounsel thatthe order In the case should enjoin Section8(b) (4) (1) and (ii) (B) violationsinvolving secondary employers and employees otherthan Advance Trucking Corporationand its employees,and wehavebroadenedthe orderand correspondingportion ofthe noticeto be posted accordingly.International Brother-hoodof ElectricalWorkers,Local 501,et al.(Samuel Langer)v.N.L.R.B.341 U.S.894, 705.Member Fanning dissentsfromthe issuance of a broad order herein, for thereasons stated in his separate opinioninUnitedAssociation of Journeymenand Appren-ticesof the Plumbing andPipefittingIndustryof the UnitedStates and Canada,LocalNo. 469,AFL-CIO, et al. (W D. Don Thomas Construct-tonCo.), 130 NLRB 1289.Heaffirms the Trial Examiner's recommended order.131 NLRB No. 10. '60DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in commerce or in an industry affecting commerce to engagein, a strike or a refusal in the course of his employment to use, manu-facture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities or to perform any services; or(b)Threatening, coercing, or restraining Advance Trucking Cor-poration, or any other person engaged in commerce or in an industryaffecting commerce; where, in either case, an object thereof is to forceor require Advance Trucking Corporation, or any other person, tocease doing business with Fein Can Corporation.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at its offices, meeting halls, and atall places where Respondent customarily posts its notices, copies ofthe notice attached hereto marked "Appendix." 8Copies of saidnotice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the Respondent's authorizedrepresentative, be posted by Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive days thereafter.Reasonable steps shall be taken to insure that such notices are notaltered, defaced, or covered by any other material.(b)Furnish to the Regional Director for the Second Region signedcopies of the aforesaid notice for posting by Fein Can Corporationand Advance Trucking Corporation at the Third Street Terminal andthe Bush Terminal, both in Brooklyn, New York, they being willing,at places where they customarily post notices to their employees.(c)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, as to what steps theRespondent has taken to comply herewith.S In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 810,STEEL,METALS, ALLOYS ANDHARDWARE FABRICATORS ANDWAREHOUSEMEN,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA; AND TO AIL EMPLOYEESOF ADVANCE TRUCK-ING CORPORATIONAND FEIN CAN CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT induce or encourage employees of Advance Truck-ing Corporation, or of any other employer or person engaged incommerce or in an industry affecting commerce, to engage in a LOCAL810, STEEL,METALS, ALLOYS, ETC.61strike or a refusal in the course of their employment to use, manu-facture, process,transport,or otherwise handle or work on anygoods, articles,materials,or commodities or to perform any serv-ices,or threaten,coerce, or restrain AdvanceTruckingCorpora-tion, or any other employer or person; with an object of forcingor requiring Advance Trucking Corporation, or any other er_--ployer or person, to cease doing businesswithFein Ca nCorporation.LOCAL 810, STEEL, METALS, ALLOYS AND HARD-WARE FABRICATORS AND WAREHOUSEMEN,INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly desig-nated Trial Examiner in New York, New York, on various dates between May 23and June 17, 1960, on complaint of the General Counsel and answer of Local 810,Steel,Metals, Alloys and Hardware Fabricators and Warehousemen, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,herein called Respondent.The issue litigated was whether Respondent violatedSection 8(b)(4)(i) and (ii)(B) of the National Labor Relations Act, as amended(61 Stat. 136, 73 Stat. 519).Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THECOMMERCE FACTSFein Can Corporation, herein called Fein, is a New York corporation with itsprincipal office and place of business at 50th Street and First Avenue in Brooklyn,New York, where it leases a seven-story building known as the Bush Terminal.Fein was engaged at these premises in the manufacture and sale of cans and relatedproducts.Following a strike of its employees which occurred on November 16,1959, Fein discontinued its manufacturing operations and utilized the Bush Terminalsolely as a warehouse and distribution center for the sale of cans which it obtainedfrom other sources.During the year preceding the issuance of the complaint herein, Fein purchasedin excess of $50,000 worth of goods which were shipped to it from States other thanthe State of New York and sold in excess of $50,000 worth of goods to customerslocated in States other than the State of New York.Respondent admits and I findthat Fein is engaged in commerce within the meaning of the Act.Fein utilizes the services of Advance Trucking Corporation, herein called Ad-vance, to furnish trucking, warehousing, and incidental services.Advance is a NewYork corporation engaged in local and interstate trucking and is licensed by theInterstateCommerce Commission.Advance's principal office, devoted largely tobookkeeping operations, is located at 315 W. Houston Street in New York City. Itstrucking operations are conducted from a number of terminals located for the mostpart in the New York City area.Among these terminals are the Bush Terminal,where Fein provides space to Advance so that the latter can furnish it with truck-ing and warehousing services, and the Third Street Terminal located at 125 Third 62DECISIONSOF NATIONALLABOR RELATIONS BOARDStreet in Brooklyn, which Advance used from January 1, 1960, to about May 1,1960, as a transfer point for the handling of Fein products. It is undisputed thatAdvance derives more than $50,000 annually for transporting goods in interstatecommerce. I find that Advance is engagedin commercewithin the meaning of theAct.I find further that the Board has jurisdiction over the subject matter of thisproceeding.II.THE LABOR ORGANIZATIONSINVOLVEDRespondent has for a number of years been the bargaining representative of Fein'semployees.The most recent contract between Fein and, Respondent, covering a3-year term, expired on November 16, 1959.Respondent admits, and I find, thatRespondent is a labor organization within themeaning ofthe Act.The employees of Advance are represented for purposes of collective bargainingby Local 807 of the Teamsters International. I find that Local 807 is a labor organ-ization withinthe meaningof the Act.as. THE UNFAIRLABOR PRACTICESA. The issues presentedSection 8(b) (4) (i) and ((ii)) (B) of the Act, so far as here relevant, providesthat it shall be an unfair labor practice for a labor organization or itsagents:(4) (i) to engage in, or to induce or encourage any individual employed byany person engaged in commerce or in an industry affecting commerce to en-gage in,a strike or a refusal in the course of his employment . . . to performany services; or (ii) to threaten, coerce, or restrain any person engaged in com-merce or in an industry affecting commerce, where in either case an objectthereof is:(B) forcing or requiring any person . . . to cease doing business with anyother person ...Provided,That nothing contained in this clause (B) shall beconstrued to make unlawful, where not otherwise unlawful, any primary strikeor primary picketing.General Counselallegesthat Respondent by its conduct presently to be describedviolated the foregoing provisions.Respondent denies that it has done so.The conduct in question arises out of picketing and related activities by Respond-ent in the vicinity of the Bush and Third Street terminals.General Counsel's posi-tion, in substance, is that Respondent, in consequence of a labor dispute it had withFein at the time of the expiration of its contract on November 16, 1959, enmeshedAdvance, a neutral in the dispute, in order to bring added pressure on Fein. Spe-cifically,General Counselallegesin his complaint that Respondent violated thestatutory provisions above quoted in that (1) Respondent on or about November16, 1959, threatened Advance that it would stop Advance from operating if Ad-vance did not cease furnishing services to Fein; and (2) Respondent since on orabout November 16, 1959, and thereafter, by picketing, requests, appeals, orders,instructions, and othermeansinduced and encouraged individuals employed byAdvance and other persons to refuse to perform services for their respective em-ployers with an object of forcing or requiring Advance and other persons to ceasedoing business with Fein.General Counsel at the hearing adduced evidence in support of theseallegationsand Respondent for its part introduced sharply controverting evidence.Respond-ent, inaddition, adduced evidence in an effort to establish that Advance was not aneutral in the dispute between Fein and Respondent, that Advance was in reality anally of Fein and/or doing Fein's struck work, hence that Advance was no less vul-nerable to otherwise lawful picketing than Fein itself, the employer with whomRespondent had its primary dispute.A summary of the relevant evidence and the findings based thereon follows.B.The evidence1.The relationship between Fein and AdvanceAs already noted, Fein was engaged until November 16, 1959, in the manufactureand sale of cans and related products.On that date, however, its employees wenton strike, picketing ensued, and Fein terminated the manufacturing phase of itsoperations. LOCAL 810, STEEL, METALS, ALLOYS, ETC.63On the date of the strike U.S. Hoffman Machinery Corporation owned 80 per-cent of the stock of Fein Can Corporation. Presently, Fein is a wholly ownedsubsidiary of U.S. Hoffman Machinery Corporation. This is also true of Atlas CanCorporation which occupiesthe same premises as Fein and is engaged in the sameoperations.The partiesare in agreementthat Fein and Atlas may be consideredfor purposes of this proceedingas a singleenterprise.U.S. Hoffman MachineryCorporation also owns Commercial Can Corporation in Newark, New Jersey, andStandard Can Corporation in Leetsdale, Pennsylvania.Together these four sub-sidiaries, which areengaged insubstantially identical operations and, to some extent,supply the same customers, form the so-called can division of U.S. Hoffman Ma-chinery Corporation.Commercial and Standard, as their addresses suggest, operate independently ofFein and Atlas.But inasmuch as all four are affiliates of the same parent com-pany, there is some measure of integration in their activities.Throughout the periodhere relevant and until shortly before the instant hearing, David Rosen was generalmanager of all four affiliates.All four affiliates utilize Advance to furnish them withtrucking services and services incidental thereto.The services rendered to Fein arepursuant to a written contract under which Fein pays Advance on a cost-plus basisfor the use of the latter's equipment and personnel with a surcharge for the costsof supervision.Advance's services to Commercial Can Corporation werelater in-corporated into the same contract.The arrangement between Standard Can Cor-poration and Advance was under a separate oral agreement never reduced to writing.Advance, prior to 1952, was owned by members of the Fein family who at thattime also owned a substantial interest in Fein.Early in 1952, however, they soldtheir entire interest in Advance, including tractors and trailers, to Pasquale Chi-mento, who is now the sole stockholder in Advance and actively directs its opera-tions.The purchase price for Advance was approximately $100,000 of which allbut $15,000 had been paid at the time of the hearing. Pending full payment, theAdvance stock is being held in escrow.It isundisputed, however, that Fein has nofinancial interest, direct or indirect, in Advance.Conversely, so far as appears,neither Advance or Chimento has any financial interest in Fein or its related enter-prises except insofar as Advance renders trucking or related services for which it isduly paid.There are no common stockholders, directors, or employees as betweenAdvance on the one hand and Fein on the other. Advance hires its own employeesand takes care of their wages, tax deductions, welfare and pension funds, workmen'scompensation, and related matters.Advance also furnishes all the mobile equip-ment, such as tractors and trailers, which it usesin itsoperations.'Insofar as Ad-vance uses its personnel or equipment on Fein activities, Fein, Advance's principalcustomer, pays Advance on the cost-plus basis previously described.Chimento, sole stockholder of Advance, also owns or holds a substantialinterestin a number of other incorporated business enterprises.Occasionally there is aninterchange of personnel and/or equipment between Advance and other Chimentoenterprises.Occasionally, also, these other Chimento enterprises furnishservicesof various kinds to Fein or its related companies.No contention is made that Feinor its related companies haveanyfinancial interest in these enterprises or that thereverse situation obtains.Finally, there is no showing that Advance or any other Chimento enterprise everperformed work, before or after the strike, customarily performed by Fein em-ployees?On the contrary, the nature of the services performed, hereunder de-scribed in more detail, was the same before and after the strike.2.The operations at Bush Terminal prior to November 16, 1959As already noted, Fein prior to the strike of November 16, 1959, utilized theseven-story building at the Bush Terminal for the manufactureand sale of cansand related products.Since 1952 Fein has utilized the services of Advance for itstrucking and warehousingneeds.Thus, Advance took care of Fein'sneeds inpickup and delivery services and also did the loading and unloading and warehousingi Evidencein the record revealsthat the bulk,ifnot all, ofthe tractors used byAdvance in its operationsare markedwith its own name. The trailers, however, arevariouslynamed, some being marked,for example,"P.C.Chimento," "Fein," or"Standard."8 On rare occasions a dispute would arise at the Bush Terminal as towhether a par-ticularoperation was to be done bya Fein employeeas part of Fein work or whether itfellwithin the areaof loading and unloading servicesto beperformedby an Advanceemployee.So far as appears, these infrequent disputes were amicably resolved 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor Fein at the Bush Terminal.Advance furnished all the mobile equipment,furnished also the personnel to operate that equipment, and furnished, in addition,the manpower necessary for loading and unloading and warehousing services.Forthese purposes Advance employed a complement of about 65-70 dispatchers, plat-form men, truckdrivers, and helpers who worked at the Bush Terminal.To theextent necessary Advance also, both before and after the strike of November 16,utilized other terminals in fulfilling its commitments to Fein.So far as the operations at Bush Terminal were concerned, however, Fein pro-vided working spaces for Advance employees on the shipping platform and also onthe first floor, a large portion of which was devoted to warehousing Fein productsnot ready for immediate shipment.Fein also furnished a small office for Advanceon the first floor to meet the latter's dispatching and related needs.The upper sixfloors at Bush Terminal were used by Fein until the strike for production workand were manned by Fein employees. Advance employees did no production workat the Fein plant.As previously stated, Advance was compensated by Fein on a cost-plus basispursuant to the contract between the parties.When Advance on occasion utilizedequipment or personnel normally used in Fein'swork for some other purpose, anappropriate credit was given to Fein.3. The impact of the strike on the operations of Fein and AdvanceOn November 16, 1959, the collective-bargaining agreement between Fein andRespondent expired and Respondent called a strike.3 In consequence of the strike,Fein discontinued its manufacturing operations and from November 16 on confineditsoperations to the sale and distribution of cans which it obtained from othersources including,inter alia,itssister firm, Standard Can Corporation, in Leets-dale, Pennsylvania.Additional space was provided for warehousing by dismantlingseveral of the assemblylines on theupper floors of Bush Terminal. Part of thisequipment was shipped to the Commercial Can Company but according to theuncontradicted and credited testimony of David Rosen, the then general manager,that equipment was not used for production, at least not during the period hererelevant.About 8 or 10 employees who had worked at Fein's prior to the strikethereafter went to work at Commercial.4Advance, pursuant to its contract, continued to furnish trucking and warehousingservices to Fein during the strike.Advance's employees, as already noted, werenot represented by Respondent but by Local 807. For the first week after the strike,Advance maintained at the Bush Terminal the same complement of workers whichithad maintained before the strike.Thereafter, it reduced that complement to alesser number of workers.However, except for the fact that Fein was no longerengaged in production work, thus providing additional warehousing space for Ad-vance employees to utilize, there was no change in the nature of the work performedby Advance employees.During the course of the strike also, Advance began to use the Third Street Ter-minalas a transfer point for the handling and delivery of Fein goods.Advanceemployed for this purpose between 2 and 3 people who stayed at the terminal allthe time and about 15 drivers.No Fein employees worked at the Third StreetTerminal.Advance used the Third Street Terminal from January 1 to aboutMay 1, 1960.4.Picketing at the Bush and Third Street terminalsAs soon as the strike started, Respondent stationed pickets at the Bush Terminaland picketed those premises around the clock.Advance employees continued towork there and except for the fact that they had to cross the picket line, there wasapparently no interference by Respondent for the first few weeks with their ingressor egress or with their performance of their duties.After the first few weeks, asshown hereinafter, that situation changed.On or about February 1, 1960, anumber of Advance employees refused to report to work.Respondent in the course of the strike also established a picket line at the ThirdStreet Terminal during the period when it was being used by Advance as a transferpoint for the handling of Fein goods.Notwithstanding that no Fein employeess Subsequently,on February 1, 1960, Respondent also called a strike against Commercialwhen its contract with that company expired.4During the Fein strike Commercial shipped out cans which had a Fein or Atlaswrapper or label.This was a continuation of a practice engages in before the Fein strike LOCAL810, STEEL,METALS, ALLOYS, ETC.65worked at the Third Street Terminal, Respondent, starting early in February 1960and continuing until sometime in April 1960, stationed pickets there regularly fromabout 7 a.m. to 5 or 5:30 p.m.5.Activities incidental to the strike and picketinga.Respondent's threat to Advance early in the strikeIn addition to the strike and picketing, Respondent utilized other means to exertpressure on Fein, its adversary in the labor dispute.Chimento, actively in chargeof Advance's operations, testified that about a week after the strike commencedhe had a conversation with Milton Silverman, Respondent's general manager, at theFein premises in the Bush Terminal. In the course of this conversation Silvermantold Chimento that Advance would be allowed to operate only a few days moreand that then "Local 810 [Respondent] will stop you." Chimento replied that hewould stop only if Fein ordered him to do so.Milton Silverman did not testifyand Chimento's testimony in this regard stands uncontradicted on the record. Icredit that testimony.b.The Chriscuolo incidentSalvatore Chriscuolo, an Advance employee and a member of Local 807, testifiedthat a few weeks after the strike began he was directed to drive a loaded trailerfrom the Fein plant to Kramer Brothers Terminal.En route he was stopped bya few individuals who wanted to know what he was carrying, where he was going,and why he crossed the picket line.These individuals also told Chriscuolo, accord-ing to the latter's testimony, that if he didn't take his load back to the Bush Ter-minal, he would be beaten up.A few punches were exchanged and Chriscuolodrove back to Bush Terminal. Chriscuolo could not identify the individuals involvedbut stated that he knew two of them worked for Fein at the Bush Terminal and thaton a subsequent occasion he saw one of them on the picket line.Assuming the incident took place as Chriscuolo related-and I believe and findthat it did-it bears note that his identification of the individuals involved was vague,that the incident occurred far from the struck premises and from the picket line,and that there is a dearth of evidence to establish that the conduct which took placewas authorized or ratified by Respondent.c.The January 22 incidentErnest Attianese, likewise an Advance employee and a member of Local 807,testified that on January 22, 1960, he was working at the Third Street Terminaland was directed to take a tractor to the Bush Terminal.On arrival at the lattersitehe was told by John Fidele, Advance dispatcher, to hook up to a loaded trailerand drive back to Third Street.According to Attianese, when he made a turn into47th Street, only a few blocks from the Bush Terminal, he was hailed bya man, lateridentified as Frank Zalinski, who was driving a green and white 1956 Chevrolet.Zalinski asked whether Attianese was going to Third Street and received an affirma-tive reply.Attianese kept on driving down 47th Street, but Zalinski pulled in frontof him and slowly maneuvered to a stop, thus stopping Attianese in the middle ofthe block.Attianese yelled to Zalinski to please move, then noticed that there wasanother car behind him, and saw several men running from the rear of his trailertoward him.One of these men yanked the tractor door open and threw a punch atAttianese.Attianese avoided the punch, pushed the man off the tractor, and startedup again pushing the car in front of him aside.He returned forthwith to the BushTerminal where he told the police sergeant on duty 5 that he had hita car andran to avoid being beaten up.He then told the police sergeant he would return ina few minutes to make a full report and went in to relate the incident to Fidele, thedispatcher.Upon his return he found Zalinski talking to the police sergeant anddemanding that he, Attianese, be arrested as a hit-and-run driver.Frank Zalinski, who admtited that he was an organizer for Respondent during theperiod here in issue and that he was active in connection with the picketing, alsotestified concerning this incident.According to his testimony, he was on his wayto a union meeting and had one of the pickets with him in the green and whiteChevrolet which, he indicated, was rented by Respondent Union. Zalinski admittedpassing the truck and trailer which he said was stopped on the corner of 47th Street." The record reveals thata number of policewere usually present wherethe picketingwas beingconducted.599198-62-vol. 131-6 66DECISIONSOF NATIONALLABOR RELATIONS BOARDZalinski testified that he then proceeded slowly down 47th Street which was acobblestone street when Attianese suddenly caught up with him in the middle ofthe block and hit him on the left side. Zalinksi said he was unable to pull awaybecause the vehicles evidently had their bumpers locked, but that finally Attianeseput on a burst of speed, turned Zalinski's car around and sped away.Zalinski's testimony does not, in my view, withstand scrutiny.Respondent andZalinski as its organizer would manifestly have an interest in discouraging Advanceemployees and vehicles from crossing the picket line into Fein's premises.On theother hand, it is difficult to perceive any objective which Attianese could achieve byrunning down a vehicle evenassumingthat he knew, as apparently he did not, thatitwas being driven by a Respondent official.Moreover, the version of the incidentgiven by Zalinskiseems on itsface incredible.To credit Zalinski's version wouldrequire one` to believe that Zalinski passed a stopped tractor and trailer, which wasfully loaded, on the corner of 47th Street and that the tractor and trailer then startedup and overtook him by the middle of the block.Assuming that Zalinski, as hetestified,was driving his rented vehicle very slowly because the street was pavedwith cobblestones, , find that this sequence of events is nonetheless highly unlikely.I believe and find that Attianese's narration of the incident in question is accurateand I reject Zalinski's version insofar as it differs.d.The February 5 incident at Third StreetErnest Attianese testified as to a further incident about 2 weeks later on February5.He stated that on February 5 he reported to work at the Third Street Terminalabout 10 minutes before 7 in the morning.A group of pickets were outside.Atti-anese was assigned to hook up to a trailer that was pointing out the Third Streetside of the terminal.Accordingly, he started to back into the trailer from ThirdStreet but was unable to complete this maneuver because several pickets stood be-tween the tractor and the trailer.According to Attianese, the pickets told him hewas hurting the people in the factory by working there.Attianese testified furtherthat Zalinski who was present with the picketers, said to him, "Ernie, you werelucky the last time.You might not be lucky the next time." Zalinski also added,according to Attianese, "We know where you live.We know where your wife andchildren are."On cross-examination Attianese testified that a policeman was presentduring this incident but that the policeman did nothing to help even though Attianeserequested him to help.Zalinski denied that he made the statements attributed to him by Attianese on thisoccasion.Zalinski admitted, however, that he did ask Attianese to "cooperate."At that point, according to Zalinski, Attianese got out of his tractor and said, "I amnot going to back the tractor in."Zalinski testified that only he and anotherorganizer were at the tractor and that the picket line was on the sidewalk which wasblocked off by the tractor.Zalinski denied that any of the organizers or picketswere standing between the truck and the trailer.Here, as in the previous situation, I credit Attianese whose testimony was straight-forward and convincing. Insofar as Zalinski testified to the contrary, I do notcredit his testimony .6e.The February incidentsnear the Bush TerminalTom Stabilehas been anemployee of Advance since 1956and is a member ofLocal 807.On or about February 1, 1960, Stabile reported to work at the ThirdStreet Terminal and was directed to go to the Bush Terminal at First Avenue and50th Street.Stabile, who knew there was a strikegoing onat Fein's but knew alsothat "it didn't have nothing to do with us," proceeded to the Bush Terminal in hiscar.When he reached the corner of First Avenue and 49th Street, he stopped,assertedly for a stopsign,7and his car was pelted with bricks and pipes by unidenti-fied persons hiding behind parked cars. Stabile then sped across First Avenue intothe Fein premises where he parked his car.As he crossed the picket line a few ofthe pickets cried out, "If you come back any more weare goingto ruin your car.Respondent sought to discredit Attianese as to the Third Street incident on the groundthat he made no mention of it in the two affidavits he had furnished before the hearingin the instant case.However, there can be no doubt, in view of Zalinski's testimony, thatthe incident on February 5 did take place.7Stabilewas sure there was a stop sign on that corner. The preponderance of thetestimony on this issue, as to which several witnesses testified, satisfies me that therewas no stop sign there and that Stabile was in error in this regard. LOCAL 810, STEEL, METALS, ALLOYS, ETC.67You will get beaten up, you guinea bastard."On subsequent occasions Stabile wascalled names by the pickets as he crossed the picket line on his way to work. Exceptfor the matter of the existence of a stop sign on the comer of First Avenue and49th Street (see footnote 7), Stabile's testimony in this regard stands uncontradicted.I credit it.A more serious incident of the same general character occurred a week or twoafter the February 1 incident.8On that occasion about 8 in the morning Chimentopicked up five Advance employees at Third Street and was driving them to workat the Bush Terminal.These five employees were Penna, Picciano, Pessanante,Gulino, and Stabile.Because of the situation engendered by the strike and thepicketing, thismode of going to work had become quite usual.When Chimentoand his five passengers arrived at the corner of 49th Street and First Avenue, a fightensued.Stabile, Penna; and Gulino, who testified for the General Counsel, gavesimilar versions of the altercation, differing only in minor details.According totheir testimony, Chimento came to a stop or virtually to a stop at the corner of49th Street and First Avenue when suddenly a large number of people appearedfrom behind parked cars and threw bricks and pipes at the cars.Among thesepeople, who subsequently turned out to be strikers at the Fein premises which wereonly one block away, was John J. Keane, an organizer for Respondent. Some ofthese individuals opened the car door on the driver's side and pulled Chimento out.The remainder of the passengers jumped out to defend themselves, and a generalfight started.Respondent's organizer, Keane, grabbed Penna, and Rosario, oneof the strikers, started hitting Penna over the head with a club or pipe.Chimentointervened and hit Rosario on the mouth.Within a few minutes a number ofpolicemen who were on duty in the immediate vicinity of the Fein premises appearedon thescene.Rosario was taken to the hospital and was treated for injuries to hismouth. The six occupants of the Chimento car were later arrested.John J. Keane, who admitted that he was in charge of the pickets, was the onlywitnesswho testified for Respondent concerning this incident.Rosario did nottestify.Keane stated that that he had made certain notes at the time and that ac-cording to his notes the incident occurred on February 16 about 9 a.m. (See foot-note 8,supra.)According to Keane, he was on First Avenue at 50th Street at thepicketing site when he heard a grinding of wheels.He looked up, saw a car stoppedat 49th Street and First Avenue and saw a number of men jump out of the car andrun toward the building line.He stated that his view was then obstructed by parkedcars but that he sensed that something was happening and yelled out that there wastrouble at 49th Street.He further stated that when he arrived on the scene he foundRosario lying on the ground and saw a number of men running back toward a carwhich was stopped in a traffic lane.He grabbed one of these men who was holdinga metal rod and held him until the police arrived.The car occupants were subse-quently arrested.Keane, who later admitted on cross-examination that he had a perjury convictionon his record, denied that the occupants of the car had been surrounded or attackedand stated that the only people he saw on the scene were the six people who hadbeen in the car and Rosario. Later, according to Keane, some of the strikers andpickets ran up to see what was going on and quite a crowd assembled.The foregoing versions are in direct conflict in material particulars.The severalwitnesses for General Counsel tell substantially the same story.Keane, Respond-ent's only witness as to this incident, presents a wholly different version.The factthat Keane has had a prior conviction for perjury, though an element in the evalua-tion of his testimony,isnot inand of itself conclusive on the issue of his veracity.Similarly, the fact that the police who subsequently arrived on the scene arrestedonly the occupants of the Chimento car is not dispositive of the issue.The onlyfact that is undisputed is that there was a fight. If Keane's testimony is to be be-lieved, it would appear that the six occupants of the car saw Rosario and made anapparently unprovoked attack upon him. If the severalwitnesseswho testified forthe General Counsel are to be believed they were accosted by a crowd of strikers andwere merely seeking to defend themselves.I believe the latter version but with reservations.As shown by the picketing atthe Third Street Terminal where no Fein employees worked, by Silverman's threatto Chimento that Respondent would stop Advance's operations, and by the Attianeseincidents, Respondent's intention to stop Advance's services to Fein,and its willing-ness to implement that intention are conclusively demonstrated.The instant situa-8 A few of the witnesses here place this dateas on orabout February 8.Keane, whosetestimony is discussed later, placed the date as February 16.Whetherthe date isFebruary8 or February 16, however,is not material for purposes of this proceeding. 68DECISIONS01, NATIONALLABOR RELATIONS BOARDtion falls in the same pattern.Accordingly, upon the whole record and upon myobservation of the witnesses and my evaluation of their testimony, I find that Re-spondent's organizer, Keane, together with the Fein strikers attacked the occupantsof the Chimento car. I further find, however, that while Keane and the strikersinitiated the fracas, Chimento and his Advance employees anticipated the possibilityof a fracas and were ready, if not eager, for it.f.The March 8 incidentAnother fracas occurred on March 8, 1960, and again the testimonyis in con-flict.According to the testimony of Gulino and Christodoulou, they were part of agroup of eight Advance employees who had gotten off the train at Fourth Avenueat 53rd Street on their way to work at Bush Terminal.As they walked toward theterminaltheywere met by a crowd of individuals at about Second Avenue and 51stStreet and were told not to go to work that day. Angry words were exchanged andblows were then struck.Christodoulou was struck on the head with a pipe and wasgivenmedical treatment at a hospital.Ruscillo, identified by both Gulino andChristodoulou as one of the attackers and by Christodoulou as the one who struckhim on thehead,was later arrested.Ruscillo, who also testified, stated that he was a Fein employee and a rank-and-filemember of Respondent, that he was on strike with his fellow employees, and thathe engaged in picket duty.Ruscillo admitted that he was present at the March 8incident, admitted that he was arrested, but denied that he struck anyone.Accord-ing to Ruscillo,he was present that morning at the scene of the picketing on 50thStreet and First Avenue at the Bush Terminal premises.He stated further thatbecause there were about 300 men there at the time, Respondent's organizer, Keane,at the request of the police directed the crowd to disperse.About 200 moved offin different directions.About 30 or 40, including Ruscillo walked straight up 50thStreet toward Second Avenue and when they got to Second Avenue, saw "thesescabs, eight of them, coming toward us."Ruscillo testified further, "We told themthat there is a strike there.They started calling each other names.The first thingyou know Stabile hit me." Ruscillo went on to describe the fight.The March 8 incident differs in significant respects from the February incidentpreviously described.The altercation took place several blocks away from the picketline.Icredit Ruscillo's testimony, which was straightforward and convincing, thathe and his companions were on their way from the Fein premises from which theyhad been told to disperse and that on their way they met the eight Advance em-ployees.According to Gulino and Christodoulou, the Advance employees weretold not to go to work that day. Ruscillo said they were merely told there was astrike at the Fein plant.Such remarks,unaccompanied by threats or coercion and,so far as appears,not authorized or ratified by Respondent,are not in and of them-selves violative of the Act. I credit Ruscillo's testimony,uncontradicted in thisregard,that no official representatives of Respondent were present.Moreover,antagonisms were by this time rife between the two groups and the record affordsinsufficient evidence to determine which group started the affray.Upon due con-sideration of all the relevant testimony,I find that General Counsel has not sus-tained his burden of proving by a preponderance of the evidence that Respondentis answerable for the conduct of the Fein strikers involved in the incident of March 8.C. Analysis and concluding findingsSection 8(b)(4)(i) and (ii)(B) of the Act represents a further effort by Con-gress to preserve"the right of labor organizations to bring pressure to bear onoffending employers in primary labor disputes and[to shield] unoffending employersand others from pressures in controversies not their own."N.L.R B.v.DenverBuilding and Construction Trades Council (Gould & Preisner),341 U.S. 675, 692.In the instant case Respondent had a dispute with Fein whose employees Respondentrepresented and Respondent had a right to bring pressure to bear on Fein.ButRespondent had no dispute with Advance whose employees were represented by adifferent labor organization.Nevertheless,Respondent brought pressure to bearupon Advance and upon Advance's employees in order to force or require Advanceto cease doing business with Fein. Since Advance furnished Fein with transporta-tion and warehousing services which were essential to the conduct of the latter'sbusiness, this technique,from the point of view of Respondent,was a potent weaponto bring about Fein's capitulation.For the reasons set forth hereunder,I find thatRespondent,by invoking the measures it did,violated Section 8(b) (4) (i) and(ii) (B) ofthe Act. LOCAL 810, STEEL, METALS, ALLOYS, ETC.691.I have already found that Milton Silverman, Respondent's general manager,told Chimento early in the strike that Advance would be allowed to operate only afew more days and that then Respondent would stop Advance from operating. Thisconversation took place at the Bush Terminal where Advance had been operatingfor a number of years and where it employed a substantial complement of employees.Since Respondent had no dispute with Advance, the object and purpose of thisthreat was obviously to get Advance to cease doing business with Fein on penaltyof a stoppage in its own operations.Chimento so understood Silverman's statementwhen he replied to the latter that Advance would cease rendering its services onlyifFein so ordered. I find that, by Silverman's statement to Chimento, Respondentviolated the express prohibition embodied in Section 8(b)(4)(ii)(B) of the Act.2. I find further that by picketing the Third Street Terminal Respondent violatedSection 8(b) (4) (i) (B) of the Act.Advance utilized that terminal from January 1to about May 1, 1960, as a transfer point for the handling and delivery of Feinproducts.No Fein employees worked there.Nevertheless,startingearly inFebruary 1960 and for some weeks thereafter Respondentmaintaineda picket lineat the Third Street Terminal.An object of that picketing,needless toemphasize,was to induce the Advance employees to cease performingservices in order to getAdvance toceasedoing business with Fein.Authorityneed not becited for theself-evident proposition that such picketing is an unfair labor practice proscribedby Section 8(b) (4) (i) (B).3.As previously noted, Respondent from the outset of the strike picketed theBush Terminal.Fein's place of business was located at Bush-Terminal and undernormal circumstances, as General Counsel expressly conceded at the hearing, Re-spondent would have and has the right to picket those premises in furtherance ofits dispute with Fein.But the normal situation did not obtain here.Advance hadfor years been utilizing space at the Bush Terminal in the performance of its servicesto Fein and, as Respondent knew, Advance maintained a substantial complementof employees at that site. In point of fact, therefore, Bush Terminal was a "commonsitus" at which employees of Fein and employees of Advance both worked.Thefact that possession of the premises was vested in Fein undera leasedoes not alterthis conclusion.The Board recently had occasion to reaffirm its prior holdings thatthe legality of picketing does not depend on where title(a fortiori,possession) to theproperty is vested and that the secondary boycott provisions of the Act are applicablewhere picketing is conducted at the situs of a primary employer's operations at whichemployees of a neutral employer also work. SeeUnion de Trabajadores de laGonzalez Chemical Industries, Inc., et al. (Gonzalez Chemical Industries, Inc.),128 NLRB 1002. The situation here presented is not unlike the situation at a build-ing site where the general contractor who controls and works on the sitealso retainsand furnishes work space for a subcontractor on the same site.Cf.N.L.R.B. v.Denver Building and Construction Trades Council, supra,341 U.S. 675.This does not, of course, preclude all picketing at Bush Terminal.As theGon-zalezcase makes clear, in this kind of situation,as inall common situs situations, alabor organization may picket the primary employer with whom it has a disputeprovided that it takes the necessary precautions to insure that secondary or unof-fending employers who are operating on the same site are shielded from the effect ofsuch picketing. In other words, picketing at a common situs, to meet the require-ments of legality, must be properly limited as to time and place and sufficientlyexplicit as to its objective so as to make clear that its thrust is at the primaryemployer and not at the neutral or neutrals who also work on the site. It is un-necessary to spell out these limitations in detail.That has already been done by theBoard and the courts.9 Suffice it here to note that theselimitationswere not metin the instant case.On the contrary, the picketing here was apparently directed,particularly after the first few weeks, against all who worked at the Bush Terminal.Nor can there be any doubt, particularly in view of Respondent's related conduct, i e.,6 SeeMoore Dry Dock Company,92 NLRB 547;N L R B. v. Service Trade Chauffeurs,Salesmen & Helpers Local 145, etc.(Howland Dry(foods),191 F.2d 65, 68 (CA 2) ;John A. Piezonki d/b/a Stover Steel Service v. N.L.R.B.,219 F. 2d 879 883 (C A 4)N L R.B. v. Chauffeurs, Teamsters, WarehousemencEHelpers Local 'Union No 135 (HoosierPetroleumCo ), 212 F. 2d 216, 219 (C.A. 7) ;N.L.R.B v Local Union No. 55, andCarpenters'DistrictCouncil of Denver andVicinity,etc(Professional and BusinessMen's Life Insurance Co ),218 F. 2d 226, 231 (C A 10) ;NLRB v Truck Drivers &Helpers Local Union No 728 etc (National TruckingCo ), 228 F. 2d 791. 796 (CA 5) .Retail Fruit t Vegetable Clerks Union, Local 1017 et al v N T B R (Crystal PalaceMarket),249 F. 2d 591, 598 (C A. 9). 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDSilverman's threat to Chimento, the picketing at Third Street where only Advanceemployees worked, and Respondent's more direct and forceful efforts to stop Advanceemployees from rendering services to Fein,that Respondent intended its picketingat Bush Terminal as an appeal not only to Fein employees but also to Advanceemployees.To the extent, therefore, that Respondent's picketing at the BushTerminal was directed at Advance employees, I find that Respondent further violatedSection 8(b) (4) (i) (B) of the Act.4.Respondent did not confine its pressure upon Advance employees to picketline activity alone.As the evidence already shows, Respondent, through its officersand agents, utilized direct appeals, threats, and even physical force to achieve itsobjective of disrupting the business relationship between Fein and Advancein orderto bring added pressure on Fein.On the basis of the evidence already summarizedabove, I find that on January 22, 1960, Respondent's organizer, Frank Zalinski,accompanied by other adherents -of Respondent, stopped Attianese, an Advanceemployee, as he was making a delivery from the Bush Terminal to the Third StreetTerminal and sought to assault him.About a week later on February 5 Zalinski,in the company of other picketers, told Attianese that he "might not be so luckythe next time." Stabile, another Advance employee, was twice accosted as heapproached the Bush Terminal and on the second occasion he and fivecompanionswere attacked by a group of Respondent's adherents of whom one was John J. Keane,also an organizer for Respondent.The fact that the foregoing incidents fall into acommon pattern, the fact that Respondent's organizers were participants, and thatthe incidents occurred in the immediate vicinity of the picketing activity rendersterile any contention that Respondent should be absolved of responsibility therefor.10Ifind that Respondent, by the foregoing conduct, induced and encouraged em-ployees of Advance to cease performing services for Advance with an object of forcingor requiring Advance to cease doing business with Fein.The "Ally" or "Struck Work" DefenseThe foregoing findings are based on the premise that Advance is a neutral in thedispute between Respondent and Fein.Respondent argues, however, that Advanceis not a neutral in that Advance is an ally of Fein and/or doing Fein's struck work.The Board applies two criteria for ascertaining the existence of an ally relation-ship in controversies of this kind. SeeUnited Steelworkers of America, AFL-CIO(Tennessee Coal & Iron Division of the United States Steel Corporation), 127NLRB 823. The first is that when a primary employer and a secondary employer arecommonly owned or controlled or are engaged in closely integrated operations, theymay be considered under certain circumstances as a single employer and hence alliesin, or parties to, the primary dispute.The second criterion is predicated on the con-duct of the secondary employer. If the secondary employer engages in conduct in-consistent with this professed neutrality such as performing struck work which theprimary employer has farmed out, it may be assumed that by knowingly engaging insuch conduct, the secondary employer has abandoned his neutral status.Neither of the two criteria is satisfied here.Fein and Advance are separatelyowned and separately controlled.Each controls its own labor force and its ownlabor relations, there is no admixture of functions between the two enterprises, andtheir respective employees are even separately represented for purposes of collectivebargaining.The status of Advance as an independent contractor performing servicesfor Fein is not vulnerable to challenge on this record.To convert such anindependent-contractor relationship into an ally relationship depriving the independ-ent contractor of the protection accorded him as a neutral would be to flout prece-dent uniformly followed since the decision of the Supreme Court in theDenverBuildingcase, heretofore citedAccordingly, I find that no ally relationship between10 The common pattern of conduct revealed in the foregoing incidents is reflected alsoin the assault on Chriscuolo early in the strike and in the fight on March 8 on 2d Aveand 51st St. between Fein and Advance employeesHowever, the latter incidentsoccurred some distance away from the picketing.So far as appears also, none ofRespondent's officials or organizers were present on these occasionsIndeed, Chriscuolocould only vaguely identify any of his assistants.As to the March 8 incident, partisanfeelings had by then become intense.Advance adherents, with justification, anticipatedand, I am inclined to believe, even welcomed a fight.The record leaves me in doubt as towhich group started the March 8 fracas.Under these circumstances I believe that toattribute responsibility to Respondent for the Chriscuolo Incident and for the March 8incident solely on the ground of a common pattern of conduct would be to elevate meresuspicion, however well grounded, to the status of evidence. I decline to do so. LOCAL 810, STEEL, METALS, ALLOYS, ETC.71Advance and Fein can be predicated on identity of ownership or control or uponclose integration of their operations.Neither is there foundation for the claim that Advance was doing Fein's struckwork.Conceivably,this claim might have merit if directed at Commercial orStandard but that is not the issue here.Fein before the strike was engaged in theproduction and sale of cans and related products;after the strike Fein gave up itsmanufacturing operations and limited itself to the sale of cans which it obtained fromother sources.Advance did not furnish Fein with any products for resale.Both be-fore and after the strike Advance confined itself to the loading and unloading, ware-housing, and trucking services called for by its contract with Fein.Certainly, thelaw does not require Advance to forgo the fulfillment of its contract with Fein merelybecause the latter was engaged in a dispute with its own employees,a dispute inwhich Advance was not a party.Advance's sole obligation was merely to refrainfrom doing Fein's struck work and thereby injecting itself into the dispute to Re-spondent's detriment.There is no evidence that Advance violated this limitation.Respondent,however,makes a more subtle argument.It seeks to capitalize onthe fact that Fein was closely related through common affiliation with other com-panies doing the same line of work and that Chimento who owned Advance alsoowned or had a substantial interest in several other corporate enterprises.Respond-ent's argument,in substance,is that inasmuch as corporate enterprises owned or con-trolled by Chimento rendered services of various kinds to Fein or its related compa-nies, such services tended to detract from the effectiveness of the strike against Feinand hence deprive Chimento and through Chimento,Advance, of the neutral statusto which they might otherwise be entitled.The argument muddies the question herein issue.That question framed by the complaint and the answer is whether Advance,which Respondent enmeshed in the dispute with Fein,abandoned its neutral status.The short answer to Respondent's argument is that taking all the corporate ramifica-tions into consideration,there is a complete absence of evidence that Advance,either on its own or through any Chimento-owned or Chimento-controlled enterprise,did work for Fein which Fein itself would have done but for thestrike.Beyond thatpoint, the fact that Fein or related concerns may have obtained services from Chi-mento enterprises to enable them to continue operations is here an irrelevant cir-cumstance,the more particularly because the services in question were for the mostpart of the same nature as those rendered before the strike and because they were,in any event, unrelated to either production or sale,the only functions in whichFein was engaged.Accordingly,I find Respondent's ally and/or struck-work defense without merit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III, above,occurring in con-nection with the operations of Fein and Advance,set forth in section 1,above, havea close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYI have found that Respondent unlawfully threatened Advance, and unlawfully in-duced and encouraged employees of Advance to refuse to perform services with anobject,in both situations,of forcing or requiring Advance to cease doing businesswith Fein.Accordingly, I will recommend that Respondent cease and desist fromsuch conduct.Insofar as the picketing at Bush Terminal is concerned I have foundthat picketing was unlawful only to the extent that it was directed at employees ofAdvance;picketing at Bush Terminal properly limited to confine its thrust to Fein islawful and is not interdicted by the order herein recommended.While the argu-ments made by Respondent's counsel at the hearing suggest that Respondent mightdeem it appropriate to exert pressure on individuals employed by persons other thanAdvance in order to further its dispute with Fein the evidence in the record is in-adequate to support a finding that Respondent has done so or proposes to do so.Hence,the order here will be narrowed to the violation found.CommunicationWorkers of America,AFL-CIO,et at. (Ohio Consolidated Telephone Company)v.N.L.R.B.,362 U.S. 479.Finally,I will recommend affirmatively,in order to ef-fectuate the policies of the Act, that Respondent post appropriate notices.CONCLUSIONS OF LAW1.Fein Can Corporation and Advance Trucking Corporation are engaged in com-merce within the meaning of Section 2(6) and (7)of the Act. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Respondent, Local 810, Steel, Metals, Alloys and Hardware Fabricators andWarehousemen,International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America, is a labor organization within the meaning of Section 2(5)of the Act.3.By threatening Advance that it would stop Advance from conducting its opera-tions if Advance did not cease furnishing services to Fein,Respondent has engaged inan unfair labor practice within the meaning of Section 8(a)(4)(ii)(B) of the Act.4.By picketing, requests, appeals, orders, physical force, and other means, Re-spondent has induced and encouraged individuals employed by Advance to cease per-forming services for Advance with an object of forcing or requiring Advance tocease doing business with Fein,thereby engaging in unfair labor practices withinthe meaning of Section8(b) (4) (i) (B) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]JohnMyers, d/b/a Myers &Camille Painters,PetitionerandPainters District Council No. 22, of the Brotherhood of Paint-ers, Decorators and Paperhangers of America,AFL-CIO, andRussell Childs and Lester R. O'Bryant,individually and asofficers, agents and employees of Painters District CouncilNo. 22 of the Brotherhood of Painters,Decorators and Paper-hangers of America, AFL-CIO.Case No. AO-35. April 10,1961ADVISORY OPINIONThis is a petition for an advisory opinion filed by John Myers, d/b/aMyers & Camille Painters. In it he alleges in substance as follows:1.Petitioner is engaged in the business of painting, contracting andsubcontracting.He has done painting for general contractors and"directly for companies engaged in interstate commerce" such asSocony Mobile Oil Company, Inc., Detroit Brass and Malleable Com-pany, Chrysler Corporation, and Prudential Insurance Company.Those general contractors for whom he performed subcontract work"held contracts for large amounts with companies engaged in inter-state commerce, and we believe it may be stipulated that such generalcontractors were engaged in interstate commerce."2.During 1958, Petitioner's entire sales amounted to $21,815.63, andduring 1959 to $11,326.10.Cost of materials and supplies purchasedby him was approximately $2,200 in 1958 and about $5,000 in 1959,nearly all of which were purchased from local paint retailers.3.On November 28, 1958, Petitioner brought suit against PaintersDistrict Council No. 22, of the Brotherhood of Painters, Decoratorsand Paperhangers of America, AFI-CIO, and Russell Childs andLester R. O'Bryant as officers, agents, and employees of said DistrictCouncil No. 22 (herein collectively called Respondents), in the Cir-cuit Court for Wayne County, Michigan. The relief sought in said suit131 NLRB No. 17.